ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-429 and 03-437, concluding that THEODORE F. KOZLOWSKI of MORRISTOWN, who was admitted to the bar of this State in 1978, should be suspended from the practice of *308law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations), RPC 8.1(b) (failure to cooperate with ethics authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And THEODORE F. KOZLOWSKI having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that THEODORE F. KOZLOWSKI is suspended from the practice of law for a period of three months and until the further Order of the Court, effective October 18, 2004; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.
Justices LONG, LaVECCHIA, ZAZZALI, ALBIN and WALLACE join in the Court’s order. In light of the totality of the circumstances presented, Chief Justice PORITZ and Justice RIVERA-SOTO would impose a six-month term of suspension.